856 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHN HOMAN, JR. and PATSY RUTH HOMAN, Plaintiffs-Appellants,v.THE STATE OF MICHIGAN, VAN BUREN COUNTY, KEITH ROBINSON,ASST. PROSECUTING ATTORNEY, VAN BUREN COUNTY PROBATE COURT,HON. FRANK D. WILLIS, JUDGE OF PROBATE, HON. RICHARD H.LOUGHRIN, VISITING JUDGE, ROBERT VESEY, PROBATE COURTADMINISTRATOR, MICHAEL WINSTON, COURT CASEWORKER, VAN BURENCOUNTY DEPT. OF SOCIAL SERVICES, LINDA KEKIC, D.S.S.CASEWORKER, Defendants-Appellees.
No. 87-2218.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1988.

ORDER
BEFORE:  KEITH, KENNEDY and NELSON, Circuit Judges.


1
Plaintiffs appeal the district court's judgment dismissing their civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiffs claimed that defendants deprived them of their constitutional rights to access to the court and equal protection of the laws when they failed to docket their amended petitions for child custody and provide a separate written opinion addressing the petitions.  The district court granted defendants summary judgment.


3
Upon consideration, we affirm the district court's judgment filed December 2, 1987, because the plaintiffs failed to state a claim for which relief could be granted.  Rule 9(b)(5), Rules of the Sixth Circuit.

ENTERED BY ORDER OF THE COURT